Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 5/10/2021, which is a continuation of application 16212902, which was filed on 12/7/2018 and now Patent #11025573.  16212902 is a continuation of application in part of 15217424, which was filed on 7/22/2016 and now Patent #10171985.  A filing date of 5/10/2021 is acknowledged. The sought benefit of provisional application 62234246 (which was file on 9/29/2015) and provisional application 62195534 (which was filed on 7/22/2015) is acknowledged.  Claims 1-24 are pending in this application.  Claims 1, 10, 17 and 21 are independent claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 3, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gene Fein et al (US Publication 20100057481 A1, hereinafter Fein), and in view of Peter Hillier (US Publication 20160100043 A1, hereinafter Hillier), and Christopher Klotz (US Publication 20110153553 A1, hereinafter Klotz).

A method for exchanging user data (Abstract, providing a notification to a user of a geographic proximity to another user), comprising: in response to a user enabling an interface component of a device of the user, commencing identifying potential nearby contacts (Abstract, contacts are identified based on a current geographic location of the contacts; see more in Hillier); displaying a subset of the potential nearby contacts while the interface component is enabled ([0028], the notification includes an identification or one or more other users who are within the notification distance of the user’s current location; see more in Hillier); continuing the identifying of the potential nearby contacts while the interface component is enabled ([0028], the notification includes an identification or one or more other users who are within the notification distance of the user’s current location; see more in Klotz); in response to the user disabling the interface component, stopping identifying additional potential nearby contacts (see in Klotz); receiving a selection of a potential nearby contact of the displayed subset of the potential nearby contacts ([0013], geo-location contact service application provides a graphical user interface with user selectable and controllable functionality, automatically or under control of the user, monitor a geographic location of a user and notify the user if one or more other users are in close proximity to the user in order to arrange a meeting; [0014], allow the user to make selections presented in a user interface displayed); in response to receiving the selection of the potential nearby contact, sending a request to the potential nearby contact to become connected with the potential nearby contact (Abstract, a distance between a contact of the identified contacts and the first user is determined, if the determined distance is within a  and in response to the potential nearby contact accepting the request, setting the user as a contact of the potential nearby contact ([0031], if an acceptance is received, a meeting is coordinated by sending the acceptance and a request to meet to the one or more other users that the user has indicated a desire to meet, a confirmation is sent to user computing device). Fein discloses identifying contacts based on a geographic proximity to another user under user’s control, but does not clearly disclose identifying nearby contacts in response to a user enabling an interface component of a device, in an analogous art of searching available devices nearby, Hillier discloses: in response to a user enabling an interface component of a device of the user, commencing identifying potential nearby contacts ([0028], a user can touch the screen to cause the application to query and display nearby devices); displaying a subset of the potential nearby contacts while the interface component is enabled (Fig. 3 and [0028], a user can touch the screen to cause the application to query and display nearby devices); 
Fein and Hillier are in analogous art because they are in the same field of endeavor, discovering and displaying available contacts/devices nearby. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Fein using the teachings of Hillier to include displaying available devices nearby in response to user input. The motivation is to provide Fein’s method with enhanced capabilities of search for nearby contacts in response to user’s control.
continuing the identifying of the potential nearby contacts while the interface component is enabled (Fig. 12 and [0101], allow the user to enable or disable searching of specific partner; Examiner notes that user may enable the interface component 1220 to search potential contacts); in response to the user disabling the interface component, stopping identifying additional potential nearby contacts (Fig. 12 and [0101], allow the user to enable or disable searching of specific partner; Examiner notes that user may disable the interface component 1220 to stop searching potential contacts);
Fein and Klotz are in analogous art because they are in the same field of endeavor, discovering and displaying potential contacts around user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Fein using the teachings of Klotz to include allowing user to enable/disable searching of specific partner. The motivation is to provide Fein’s method with enhanced capabilities of allowing user to have more control on searching potential contacts nearby.

As for claim 3, Fein-Hillier-Klotz further discloses: receiving a first location of the potential nearby contact; and identifying the potential nearby contact responsive to a second location of the device of the user matching the first location (Fein: Abstract, a current geographic location of the identified contacts and the first user is identified based on the received user location information, a distance between a contact . As for claim 4, Fein-Hillier-Klotz further discloses:  wherein the first location is an address, and wherein the second location is proximate the first location (Fein: [0024], user profile information may include address; [0028], the notification may display the location of the users on a map, provide an address, etc.).

As for claim 5, Fein-Hillier-Klotz further discloses: displaying, on the device of the user, a map including location markers indicative of locations of at least some contacts of the user (Fein: [0028], the notification may display the location of the users on a map, provide an address, etc.). As for claim 6, Fein-Hillier-Klotz further discloses: the request is sent to potential nearby contact in a text message (Abstract, a notification message is created, and the message is sent to the second device from the first device). 
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fein, Hillier and Klotz as applied on claim 1, and further in view of Ron Merom et al (US Publication 20140122605 A1, hereinafter Merom).

As for claim 2, Fein-Hillier-Klotz does not expressly disclose cancellation request, in another analogous art of discovering and managing contacts, Merom discloses:  receiving, from the user, a cancellation request of the request; and revoking the request so that the potential nearby contact cannot accept the request ([0075], the user selects a number of contacts but then changes his mind and wishes to cancel the action, the user drops the selected contacts indicator onto an open space to cancel the action, a visual indication accompanies the cancellation action; [0100], a cancel button, when selected, aborts the invitation process). 
Fein and Merom are in analogous art because they are in the same field of endeavor, discovering and managing contacts around user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Fein using the teachings of Meron to include cancelling the invitation to a selected contact. The motivation is to provide Fein’s method with enhanced capabilities of allowing user to abort the invitation process if he changes his mind.
5.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fein, Hillier and Klotz as applied on claims 1, and further in view of Christopher Nordstrom et al (US Publication 20130185368 A1, hereinafter Nordstrom).As for claim 7, Fein-Hillier-Klotz does not expressly disclose whether to share data or to allow chat only, in another analogous art of establishing communications between mobile device users, Nordstrom discloses: wherein the request comprises whether to share at least a subset of user data of the user with the potential nearby contact ([0089], user would have the ability to share contact; [0115], the registered mobile device user can through the mobile device user interface select the desired or to allow only chats from the potential nearby contact ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Fein and Nordstrom are in analogous art because they are in the same field of endeavor, discovering and managing potential contacts around user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Fein using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Fein’s method with enhanced capabilities of allowing user to establish communication with other users with protection of their privacy and safety.
As for claim 8, Nordstrom further discloses: wherein the request comprises allowing the potential nearby contact to only chat with the user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). As for claim 9, Nordstrom further discloses: by accepting the request, the potential nearby contact grants the user a permission to only chat with the potential nearby contact ([0064], each smartphone user agrees to opt-in; [0104], mobile device users can accept or deny a request; [0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dan Coffing et al (US Publication 20130276140 A1, hereinafter Coffing).

As for independent claim 10, Coffing discloses: A device for exchanging user data between a first user and a second user (Abstract, a wireless communication method between at least two users of a service provider, each having a token device, and at , comprising: a memory ([0033], processor, memory); and a processor configured to execute instructions stored in the memory ([0033], processor, memory) to: receive a scan code corresponding to the second user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact); and transmit, to a server, a request to connect the first user with the second user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). As for claim 11, Coffing further discloses: wherein the processor is further configured to: in response to a user input, enabling a scan code scanner that is used to read the scan code ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). As for claim 12, Coffing further discloses: wherein the scan code is received using a camera of the device ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coffing as applied on claim 10, and in view of Christopher Nordstrom et al (US Publication 20130185368 A1, hereinafter Nordstrom).As for claim 13, Coffing discloses initiating a chat session to another user ([0134]) but does not clearly disclose whether to share data or to allow chat only, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: wherein the request comprises whether to share at least a subset of user data of the first user with the second user ([0089], user would have the ability to share contact; [0115], the registered mobile device user can through the mobile device user interface select the desired settings available) or to allow only chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile . Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include allowing user to select the desired settings, such as to share content/information with other users, or only blindly chat with other users. The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to establish communication with other users with more flexibility. 
8.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coffing as applied on claim 10, and in view of Samuel Benjamin Raiche (US Publication 20160007182 A1, hereinafter Raiche).

As for claim 14, Coffing does not disclose displaying an indication of a pending request, Raiche discloses: wherein the processor is further configured to: display an indication of a pending request from a third user (Fig. 10 and [0077], user interface includes a pending requests control 1014). Coffing and Raiche are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Raiche to include displaying an indication of a pending request. The motivation is to provide 
As for claim 15, Raiche further discloses: wherein the pending request comprises to share at least a subset of user data of the second user with the first user ([0073], user may have their image shared; [0079], icons representing collections of information to be shared with nearby users). 
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coffing and Raiche as applied on claim 14, and in view of Christopher Nordstrom et al (US Publication 20130185368 A1, hereinafter Nordstrom).
As for claim 16, Coffing-Raiche does not clearly disclose allowing chat only, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: The device of claim 14, wherein the pending request comprises to allow the first user to only chat with the third user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of . 
10.	Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dan Coffing et al (US Publication 20130276140 A1, hereinafter Coffing), and in view of Christopher Nordstrom et al (US Publication 20130185368 A1, hereinafter Nordstrom).As for independent claim 17, Coffing discloses: A system, comprising: a first user device of a first user, the first user device comprising a first processor; and a second user device of a second user, the second user device comprising a second processor (Fig. 2, device A of user A, device B of user B, each includes memory and processor), the first processor is configured to: display a scan code corresponding to the first user of a display of the first user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact); and the second processor is configured to: receive from a scan code reader of the second user device an image of the scan code; and responsive to receiving the scan code, transmit the request to connect the second user with the first user ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users . Coffing discloses establishing communication between at least two users but does not expressly disclose displaying request information and response information to notify user, in an analogous art of establishing communications between mobile device users, Nordstrom discloses: display an indication of a request from the second user; and receive, from the first user, a response to the request, wherein the response indicates whether to accept the request or to reject the request ([0104], mobile device users can accept or denying a request from another user; [0105], a message or indicator may be displayed altering them to the other user’s request); 
Coffing and Nordstrom are in analogous art because they are in the same field of endeavor, establishing communications between mobile device users. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Coffing using the teachings of Nordstrom to include displaying an indication of other user’s request and response.  The motivation is to provide Coffing’s method with enhanced capabilities of allowing user to receive notification regarding other user’s request and response so the user may decide whether or not establish communication with other users. As for claim 18, Nordstrom further discloses: wherein the request comprises whether to share at least a subset of user data of the first user with the second user or to allow only chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile . As for claim 19, Nordstrom further discloses: wherein the response comprises whether to share at least a subset of user data of the second user with the first user or to allow only chats from the first user to the second user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). As for claim 20, Coffing further discloses: wherein the scan code reader is a camera of the second user device ([0156], a camera phone that is equipped with the correct reader software may scan the image of the QR code of another user, the QR codes are used for making contact between users via the service provider, allows two or more users to make contact). As for independent claim 21, the rationales for rejecting Claim 17 are incorporated herein, further, Nordstrom discloses: A method for exchanging user data between a first user and a second user comprising: detecting, using a first user device of a first user, a proximity of a second user device of a second user ([0025], the name of a sales person determined to be in close physical proximity to a business owner can be displayed a business owner’s mobile device); identifying, on the first user device, the second user as a potential contact for the first user (Abstract, determines a match between profile data of the first registered mobile device and profile data of the second registered mobile device); and responsive to an action of the first user, initiating a request to connect the first user with the second user ([0040], the identities of the initiating user and another identifier user are only revealed to each other after each selects the other from a corresponding list of candidate users and mutually opts-in, or otherwise agrees, to char or play a game). As for claim 22, Coffing further discloses:  wherein the proximity of the second user device is detected using peer-to-peer signals between the first user device and the second user device ([0066], a client may be communicatively coupled via a peer-to-peer network with another client, [0137], enable peer-to-peer chatting). As for claim 23, Nordstrom further discloses: wherein the request comprises whether to share at least a subset of user data of the first user with the second user or to allow only chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available). As for claim 24, Nordstrom further discloses: wherein to share the at least the subset of the user data of the first user with the second user comprises to allow chats from the second user to the first user ([0115], the user may only allow certain information about them to be initially displayed at the other user’s device, this would allow the users to initially communicate blindly chat, the registered mobile device user can through the mobile device user interface select the desired settings available).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/HUA LU/
Examiner, Art Unit 2171